Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloomberg (US 5,964,553)
Regarding claim 1, Bloomberg discloses a drilling tool (See Figure 1) comprising: a cutting insert 10, wherein the cutting insert 10 has a cutting edge at a front end portion (See Figure 1); a main body 2,3,4, wherein the main body is mounted with the cutting insert (See Figure 1); a hollow discharge channel 11,12, wherein the hollow discharge channel 11,12 is formed inside the main body 2,3,4, and the hollow discharge channel 11,12 has a curved surface (See Figure 1) for guiding a chip in a direction towards a base end portion opposite to the front end portion (See Figures 1 and 3).
Regarding claim 2, Bloomberg discloses the hollow discharge channel 11,12 is formed between a rotation axis of the drilling tool and the outer circumferential surface (See Figures 4 and 5).
Regarding claim 3, Bloomberg discloses wherein the curved surface is an inclined surface configured to apply an urging force on the chip in a direction towards the base end portion during rotation of the drilling tool (See Figures 1 and 6) (Note: chips formed during machining travel through the discharge channels 11 and 12, the channels being inclined towards the distal end of the drill).
Regarding claim 4, Bloomberg discloses wherein the curved surface is formed with a helical shape around the rotation axis of the drilling tool (See Figures 1 and 4).
Regarding claim 5, Bloomberg discloses wherein the curved surface has a concaved shape in a cross section perpendicular to the rotation axis (See Figures 1 and 4) (Note: both discharge channels 11,12 have a concaved shape in a cross section perpendicular to the rotation axis).
Regarding claim 8, Bloomberg discloses wherein the drilling tool further comprises a supporting member (Col. 2, Lines 39-51), the supporting member is mounted on the base end portion of the main body and supports the main body (Note: the outer tube is connected to the shaft threads 5; See Figure 1), and is provided with a hollow flow channel in communication with the discharge channel of the main body (Col. 2, Lines 39-51).
Regarding claim 9, Bloomberg discloses wherein the drilling tool further comprises a cutting oil feed passage 6 for feeding cutting oil (Col. 2, Lines 39-52) (Note: the coolant passages 6 are fully capable of supplying oil to the drilling tool).
Regarding claim 10, Bloomberg discloses wherein the cutting oil feed passage 6 comprises a cutting oil feeding groove formed on a peripheral surface of the main body .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomberg (US 5,964,553), in view of WO-2019087656-A1, hereinafter WO’656.
Regarding claim 6, Bloomberg discloses the drilling tool of claim 1 as set forth above.  Bloomberg further discloses wherein the drilling tool is provided with a plurality of cutting inserts 10, and a plurality of discharge channels 11,12 being formed to extend from the front end portion to the base end portion and connecting with each other during extending (See Figures 3 and 6).  Bloomberg does not disclose wherein the number of the discharge channels are the same as the number of the cutting inserts.  WO’656 discloses a drilling tool wherein a number of discharge channels 31 is the same as the number of cutting inserts 9 (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bloomberg, in view of WO’656, such that the number of discharge channels is the same as the number of cutting inserts in order to simplify the construction of the drilling tool.
Regarding claim 7, Bloomberg discloses wherein the plurality of discharge channels 11,12 are axisymmetrical about the rotation axis of the drilling tool as a center (See Figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722